Lewis, J.
1. Where a case has been tried hy a jury and a verdict rendered therein, and the losing party desires to have the correctness! of the verdict reviewed hy this court, a motion for a new trial is in-j dispensable.
'2. There being no error of law complained of, and a review of the verdict being sought hy direct bill of exceptions without a motion for a new trial, the writ of error is dismissed. Sanders v. State, 84 Ga. 217, and cases cited; Ford v. Wilson, 85 Ga. 109; Gibson v. Maxwell, Id. 235; Hyfield v. Sims, 87 Ga. 280.

Writ of error dismissed.


All the Justices concurring, except Lump-loin, P. J., and Little, J., absent.